Aol.coDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2021 has been entered.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 11, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4,233,322 (FRITZE).
 Claim 1 recites a process for producing a product, the process comprising 
cracking a pulse, thus producing a comminuted pulse; 
placing the comminuted pulse into water, thus producing a slurry; 
liquefying the comminuted pulse in the water and the comminuted pulse , 
mixing and enzyme that has alpha-amylase, xylanase activity of a combination thereof, and

wherein the pulse is selected from a variety of beans selected from the group consisting of Phaseolus species, beans of Vigna species, beans of Vicia species, peas, chickpeas, lentils, and combinations of any thereof.
FRITZE teaches cracking and grinding a Phaseolus bean to obtain a milled/comminuted pulse (i.e., col. 2, lines 10-15).
FRTIZE teaches adding an enzyme such as alpha-amylase (col. 2, lines 15-25). 
FRTIZE does not teach liquefying the slurry.  However, FRTIZE does teach the alpha-amylase is in a suspension (col. 2, line 33).  
Thus, water is added to the pulse obtain liquefy the pulse and obtain a slurry with pulse and enzyme material. 
The slurry and enzyme are admixed (col. 2, lines 28-22) mixed, and
drying the slurry to obtain a powder of flake (col. 3, lines 1-3). 

Claim 2 recites inactivating the enzyme by heating the enzyme and the slurry to a temperature of at least 70°C.
At col. 2, lines 40-45, the slurry is heated at between 85 to 110oC. This deactivates the enzyme (col. 2, line 67).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the 


Claim 6 recites that the comminuted pulse is present in the slurry at 5-50% solids. 
At col. 1, lines 53-56, the suspension of flour and water contains 20 to 35% by weight of dry sub stance.  This falls within that claimed.  


Claim 11 recites incubating the slurry and the enzyme for at least 5 minutes and a period of time and at a temperature of at least 35°C. Claim 18 recites holding the slurry and the enzyme at a temperature between 30-70°C.
As to claims 11 and 18, it is taught that the alpha-amylase cause part of the starch in the legumes/beans to break down into maltose and dextrin.  In turn, this helps to eliminate any bitter and raw taste (col. 1, lines 60-68).  It would have been obvious to  incubate the enzyme at a time  and temperature sufficient to regulate the rate at which the chemical reactions proceed so that the desired amount of starch is broken down into maltose and dextrin so that any bitter and raw taste  form the legumes can be eliminated. 

Claims 7, 20, 27, 31, 32 and 42 are is/are rejected under 35 U.S.C. 103 as being unpatentable over FRITZE as applied to claims 1-2, 6, 11, 18 above, and further in view of JPH069065A. 

Claim 7 recites that the homogenizing takes place at a under pressure of 2,000-15,000 psi. 
As to claim 7, FRITZE is silent as to homogenizing at a pressure of 2,000-5,000 psi.
JPH069065A teaches a method for treating bean material.  In the process, the bean material is homogenized at 1,500 to 10,000psi to produce a liquid dispersion/slurry (lines 7-9). This overlaps the claimed invention.   
It would have been obvious to one skilled in the art to use the homogenization pressures of JPH069065A in FRITZE as JPH069065A teaches that this produced a bean slurry.  
  


Claim 20 recites drying the slurry to the powder comprises spray draying. 
FRITZE is silent as to spray drying.  
However, JPH0695065A teaches that the slurry is spray dried in a single state, or with addition of soybean milk, milk or egg, to obtain a powder (lines 8-12, 349-352).  This allows the slurry to be stored and then processed in additional processes. 
Thus, it would have been obvious to spray dry the powder of FRITZE, as JPH0695065A teaches that the slurry can be produced into a powder for future use. 

Claim 27 recites that the process further comprises filtering the slurry. 
FRITZE is silent as to filtering the slurry.  
JPH069065A teaches that slurry can be filtered to separate the soluble soy material from fiber. 
Thus, it would have been obvious to filter prior to spray drying the powder of FRITZE, as JPH0695065A teaches that unwanted can fiber can be removed.  


Claim 31 recites a process for producing a pulse product, comprising producing a slurry with a pre-cooked comminuted bean of Phaseolus origin and water; homogenizing the slurry, mixing an enzyme with having amylase activity with the slurry, inactivating the enzyme mixed with the slurry, and spray drying the slurry. FRITZE teaches cracking a pulse (i.e., col. 2, lines 10-15).
FRITZE teaches cracking and grinding a pre-cooked  Phaseolus bean to obtain a milled/comminuted pulse (i.e., col. 1, lines 45-50 teaching short boiling times and col. 2, lines 10-15).  Indeed, it would have been obvious to use pre-cooked comminuted beans to reduce process times. 
FRTIZE teaches adding an enzyme such as alpha-amylase (col. 2, lines 15-25). 
FRTIZE does not teach liquefying the slurry.  However, FRTIZE does teach the alpha-amylase is in a suspension (col. 2, line 33).  
Thus, water is added to the pulse obtain liquefy the pulse and obtain a slurry with pulse and enzyme material. 
The slurry and enzyme are cooked and homogenized (col. 2, lines 28-22) in a reaction container (col. 2, lines 53-57). At col. 2, lines 40-45, the slurry is heated at between 85 to 110oC. This deactivates the enzyme (col. 2, line 67)  and
drying the slurry to obtain a powder of flake (col. 3, lines 1-3). 
FRITZE is silent as to spray drying.
However, JPH0695065A teaches that the slurry is spray dried in a single state, or with addition of soybean milk, milk or egg, to obtain a powder (lines 8-12, 349-352).  This allows the slurry to be stored and then processed in additional processes. 
Thus, it would have been obvious to spray dry the powder of FRITZE, as JPH0695065A teaches that the slurry can be produced into a powder for future use. 



Claim 32 recites the process of claim 31 further comprises drying the slurry to a powder.  
As to claim 32, FRTIZE already teaches the product is turned into a powder (col. 3, lines 1-15).  

Claim 42 recites that the process of claim 31 further comprises filtering the slurry. 
FRITZE is silent as to filtering the slurry.  
JPH069065A teaches that slurry can be filtered to separate the soluble soy material from fiber. 
Thus, it would have been obvious to filter prior to spray drying  the powder of FRITZE, as JPH0695065A teaches that unwanted can fiber can be removed.  





Claims 9, 33, 36  is rejected under 35 U.S.C. 103 as being unpatentable over FRITZE as applied to claims 1-2, 6, 11, 18  above, and further in view of United States Patent No. 5,989,600 (NIELSEN).
FRITZE is silent as using enzymes with amylase and xylanase.
Claim 9 recites mixing a second enzyme with the slurry, wherein the second enzyme is different than the enzyme. 
Claim 33 recites mixing a second enzyme with the slurry and having a different activity. 
Claim 36 recite that the enzymes exhibit amylase and xylanase activity, respectively. 

It would have been obvious to use these enzymes in FRITZE to use both enzymes, as they increase the solubilization of proteins. This would allow for higher protein yields and utilization (col. 6, lines 1-10).  

Claims 25 and 29 is rejected under 35 U.S.C. 103 as being unpatentable over FRTIZE as applied to claims 1-2, 6, 11, 18 above, and further in view of United States Patent No. 6,663,912 (GHANDI).
FRTIZE  does not teach adding a second product or wheat to the composition. 
Claim 25 recites that the process of claim 1 further comprises homogenizing a second composition with the water and the comminuted pulse. 
Claim 29 recites that the second composition is selected from the group consisting of a product of wheat, oat, sorghum, an ancient grain, com, buckwheat, quinoa, chia, rice, barley, millet, rye, triticale, fonio, teff, wild rice, spelt, einkom, emmer, durum, kamut, and combinations of any thereof.
GHANDI teaches adding an extraneous protein sources to fortify a soy composition. The proteins can be wheat and provide nutritional fortification and, for certain individuals, better digestion and absorption (col. 5, lines 1-10)
It would have been obvious to one skilled in the art to add wheat protein to the process of FRITZE to fortify the product. 

Relevant Prior Art Not Cited
US 3,901,978 teaches homogenizing (col. 5, lines 20-30), screening/filtering (col. 14, lines 20-25) and spray drying bean material (col. 5, lines 25-30). 




Response to Arguments
Applicant’s arguments with respect to claim(s) 9/1/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While GHANDI and NEILSEN are still cited, it is noted that applicant argues that the previous references were not directed Phaseoulus beans. This is taught by FRITZE and the teachings of GHANDI and NIELSEN are still considered proper.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        /DONALD R SPAMER/Primary Examiner, Art Unit 1799